           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 1 of 14




 1                                               THE HONORABLE JOHN C. COUGHENOUR
 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT TACOMA

 9   PUGET SOUNDKEEPER ALLIANCE, et al.,
                                                     No. 2:20-cv-00950-JCC
10                                     Plaintiffs,
                                                     PROPOSED BUSINESS
11                       v.                          INTERVENORS’ UNOPPOSED
                                                     MOTION TO INTERVENE AS
12                                                   DEFENDANTS
     ANDREW WHEELER, et al.,
13                                    Defendants,
14   and                                             NOTE ON MOTION CALENDAR:
15                                                   August 21, 2020
     AMERICAN FOREST & PAPER
     ASSOCIATION; AMERICAN PETROLEUM
16   INSTITUTE; EDISON ELECTRIC
     INSTITUTE; NATIONAL MINING
17   ASSOCIATION, and the NATIONAL STONE,
     SAND, & GRAVEL ASSOCIATION;
18
                  Applicant Intervenor-Defendants.
19

20

21

22

23

24

25

26

     PROPOSED BUSINESS INTERVENORS’                           Tupper Mack Wel l s P LLC
     MOT. TO INTERVENE AS                                                     2025 First Avenue
                                                                                     Suite 1100
     DEFENDANTS                                                      Seattle, Washington 98121
     2:20-CV-00950-JCC                                    T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 2 of 14




 1          Pursuant to Federal Rule of Civil Procedure 24(a), Proposed Intervenor-Defendants the

 2   American Forest & Paper Association; American Petroleum Institute; Edison Electric Institute;

 3   National Stone, Sand, and Gravel Association; and the National Mining Association

 4   (collectively, the “proposed Business Intervenors”) respectfully move the Court for an order

 5   permitting them to intervene as-of right in the above-captioned matter as defendants.

 6   Alternatively, the proposed Business Intervenors move for permissive intervention pursuant to

 7   Federal Rule of Civil Procedure 24(b). Counsel for the intervenors have consulted with counsel

 8   for the parties. Defendant agencies take no position on this motion. Plaintiffs take no position

 9   provided that proposed intervenors comply with all briefing schedules and refrain from raising

10   new issues or duplicative briefing.

11                                          INTRODUCTION

12          Plaintiffs seek to reinstate an unlawful, repealed-and-replaced agency rulemaking by the

13   Environmental Protection Agency and the U.S. Army Corps of Engineers (the “agencies”) that

14   defines Waters of the United States (“WOTUS”) within the meaning of the Clean Water Act

15   (“CWA”). Clean Water Rule: Definition of “Waters of the United States,” 80 Fed. Reg. 37,054

16   (June 29, 2015) (“2015 Rule”). To reinstate the 2015 Rule, Plaintiffs ask the Court to vacate two

17   subsequent final agency actions that repeal the 2015 Rule and promulgate a revised definition of

18   WOTUS, respectively. See Definition of “Waters of the United States”–Recodification of Pre-

19   Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019) (“Repeal Rule”); The Navigable Waters

20   Protection Rule: Definition of “Waters of the United States,” 85 Fed. Reg. 22,250 (Apr. 21,

21   2020) (“2020 Rule”). Even more, Plaintiffs ask the Court to re-write the 2015 Rule by reinstating

22   it without a long-standing exclusion for waste treatment systems (“WTS”).

23          Four of the proposed Business Intervenor trade groups have previously intervened before

24   this Court to defend the WTS exclusion and advocate for a lawful definition of WOTUS. All of

25   them represent parties directly regulated by this definition: hundreds of businesses that own or

26   use land for a broad variety of business purposes including forestry and paper product

      PROPOSED BUSINESS INTERVENORS’                                   Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                             2025 First Avenue
                                                      1                                       Suite 1100
      DEFENDANTS                                                              Seattle, Washington 98121
      2:20-CV-00950-JCC                                            T E L 206.493.2300 F AX 206.493.2310
            Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 3 of 14




 1   manufacturing, mining of all types, oil and gas production and refining, and power generation,

 2   and which between them represent a substantial portion of the Nation’s economic activity.

 3            Conducting these businesses often requires determining if property includes waters of the

 4   United States subject to CWA jurisdiction and hence to CWA permitting requirements and the

 5   threat of criminal and civil liability if activity occurs in WOTUS without a permit. Many of the

 6   proposed Business Intervenors’ members rely on the WTS exclusion to handle and treat

 7   wastewater during their operations. WTS are essential elements to many of their members’

 8   industrial projects and necessary to protect water quality adjacent to and downstream of the

 9   operation. Declaration of James A. Tupper (“Tupper Decl.”), Ex. C at 1, 10.1

10            The 2020 Rule provides a clear definition of the WTS exclusion without changing its

11   prior, well-established scope. And as to other aspects of CWA jurisdiction, it corrects years of

12   regulatory uncertainty under which these parties previously operated by replacing the unclear

13   and bloated standards of the 2015 Rule with bright lines. Because their members stand to be

14   significantly harmed if Plaintiffs succeed in this suit to reinstate the 2015 Rule without its WTS

15   exclusion, the Business Intervenors seek to intervene as Defendants. They are singularly situated

16   to explain the harms that Plaintiffs’ position would cause to American industry, and bring

17   substantial experience regarding WOTUS jurisdiction.

18            The 2020 Rule culminates more than five years of multiple administrative rulemakings

19   and varied litigation, in which the proposed Business Intervenors have participated at every step.

20   The intervenors submitted comments on every proposed rule (including on the importance of the

21   WTS exclusion).2 They also litigated around the country for a lawful, reasonable standard since

22

23             1
                 The intervenor organizations are further described at American Forest & Paper Association,
24   (https://www.afandpa.org/); American Petroleum Institute, (https://www.api.org); Edison Electric Institute
     (https://www.eei.org/about/mission/Pages/default.aspx); National Mining Association, (https://nma.org); National
     Stone, Sand, & Gravel Association, (https://www.nssga.org) (all sites last visited July 23, 2020).
25             2
                 For the Business Intervenors’ comments on the 2020 rulemaking docket regarding the WTS exclusion,
26   see Tupper Decl., Ex. A, at 9-15; Ex. B, at 53-55; Ex. C, at 9-17; Ex. D, at 9, 12-14; Ex. E, at 8-10. For the Business


      PROPOSED BUSINESS INTERVENORS’                                                Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                                         2025 First Avenue
                                                                2                                         Suite 1100
      DEFENDANTS                                                                          Seattle, Washington 98121
      2:20-CV-00950-JCC                                                        T E L 206.493.2300 F AX 206.493.2310
            Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 4 of 14




 1   the Obama Administration issued the 2015 Rule. Most significantly here, four of them

 2   previously intervened before this Court as defendants and obtained dismissal on standing

 3   grounds of Plaintiffs’ prior efforts to challenge the WTS exclusion—a claim that Plaintiffs

 4   attempt to revive here. See Order, Puget Soundkeeper All. v. McCarthy, No. 2:15-cv-1342 (W.D.

 5   Wash. Nov. 25, 2019) (Dkt. 103). The Proposed Business Intervenors also, among other things:3

 6           •        Challenged the jurisdiction of the U.S. Court of Appeals for the Sixth Circuit to

 7                    hear consolidated petitions for review of the 2015 Rule, obtained certiorari from

 8                    the Sixth Circuit’s decision that it had jurisdiction, and then prevailed on the

 9                    merits in the Supreme Court on their argument that those challenges (and now

10                    challenges to the 2020 Rule) belong in the first instance in district courts. See

11                    Nat’l Ass’n of Mfrs. v. Dep’t of Defense, 138 S. Ct. 617 (2018).

12           •        Filed suit in the U.S. District Court for the Southern District of Texas, arguing

13                    that the 2015 Rule was inconsistent with the text of the CWA because it covers a

14                    staggering amount of land that Congress never intended to reach and was

15                    procedurally defective under the Administrative Procedure Act. The District

16                    Court agreed that the 2015 Rule was procedurally defective and remanded the

17                    Rule to the agencies. Texas v. EPA, 389 F. Supp. 3d 497 (S.D. Tex. 2019).

18           •        Intervened as plaintiffs in the Southern District of Georgia to challenge the

19                    lawfulness of the 2015 Rule, and obtained a ruling that the Rule was both

20                    substantively and procedurally defective and a remand of the Rule to the agencies.

21                    Georgia v. Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019).

22

23

24   Intervenors’ comments on the 2015 rulemaking docket, see Ex. F, at 8-9; Ex. G, at 25-26; Ex. H, at 20-22; Ex. I, at
     19-21; Ex. J, at 41-43.
              3
25              Not every proposed Intervenor has been a party in each one of the cases described below, but each of the
     Business Intervenors has been involved in some of those cases, and most of the Business Intervenors have been
     involved in all of them as either a party or an amicus.
26

      PROPOSED BUSINESS INTERVENORS’                                              Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                                       2025 First Avenue
                                                              3                                         Suite 1100
      DEFENDANTS                                                                        Seattle, Washington 98121
      2:20-CV-00950-JCC                                                      T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 5 of 14




 1          •       Intervened as defendants in suits by States and environmental organizations in the

 2                  Southern District of New York and District of South Carolina that challenged

 3                  regulatory efforts to delay enforcement of the 2015 Rule. See 83 Fed. Reg. 5200

 4                  (Feb. 6, 2018) (“Applicability Date Rule”); S.C. Coastal Cons. League

 5                  (“SCCCL”) v. Pruitt, 2018 WL 2184395 (D.S.C. May 11, 2018); Order at 2, New

 6                  York v. Pruitt, 2018 WL 1684341 (S.D.N.Y. Apr. 5, 2018); Order at 2, Nat. Res.

 7                  Def. Council v. EPA, No. 1:18-cv-1048 (S.D.N.Y. Feb. 6, 2018) (Dkt. 48).

 8          •       Intervened to defend a 2019 Rule repealing the 2015 Rule. See 84 Fed. Reg.

 9                  56,626 (Oct. 22, 2019) (“Repeal Rule”); Order, SCCCL v. Wheeler, No. 2:19-cv-

10                  3006 (D.S.C. Feb. 19, 2020) (Dkt. 33).

11          •       Successfully intervened to defend the 2020 rule in South Carolina and Colorado,

12                  Order, SCCCL v. Wheeler, No. 2:20-cv-01687 (D.S.C. June 11, 2020) (Dkt. 29);

13                  Order, Colorado v. EPA, Case No. 1:20-cv-01461 (D. Colo. July 15, 2020) (Dkt.

14                  69), and have intervention motions pending in California v. Wheeler, 3:20-cv-

15                  03005 (N.D. Cal. May 1, 2020) and Environmental Integrity Project. v. Wheeler,

16                  1:20-cv-1734 (D.D.C. June 25, 2020).

17          In other words, the proposed Business Intervenors have been at the very heart of

18   litigation over every WOTUS rule over the past five years. These prior cases are closely

19   interconnected: each addresses the lawful scope of the agencies’ authority under the CWA to

20   regulate land and waters, and affects the ability of industry and private parties, like proposed

21   Business Intervenors’ members, to use their land without obtaining a CWA permit.

22          As this Court previously recognized in granting permissive intervention, “Proposed

23   Intervenors have significant economic and litigation interests at stake,” because reinstating the

24   2015 Rule “could lead to costly compliance with regulatory requirements and impact Proposed

25   Intervenors’ litigation of parallel proceedings in multiple jurisdictions.” Puget Soundkeeper All.

26   v. Pruitt, 2018 WL 3569862, at *2 (W.D. Wash. July 25, 2018). The same remains true—the

      PROPOSED BUSINESS INTERVENORS’                                    Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                              2025 First Avenue
                                                      4                                        Suite 1100
      DEFENDANTS                                                               Seattle, Washington 98121
      2:20-CV-00950-JCC                                             T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 6 of 14




 1   lawsuit before this Court will determine under which regulatory regime the proposed Business

 2   Intervenors’ members must operate. Plaintiffs’ ultimate objective is to return to a definition of

 3   WOTUS that is disastrously broad for regulated entities. Accordingly, a ruling in favor of

 4   Plaintiffs would subject private parties like the proposed Business Intervenors’ members to more

 5   burdensome regulatory requirements and inhibit their productive use and enjoyment of their

 6   lands. Any such holding regarding the lawful scope of the CWA will have direct bearing on each

 7   and every suit challenging a definition of WOTUS, including the challenge to the 2015 Rule still

 8   pending before this Court and the Southern District of Texas, the pending Repeal Rule suit in

 9   South Carolina, and the pending 2020 Rule suits in South Carolina, California, the District of

10   Columbia, and Colorado, in which most Business Intervenors are intervenors.

11          The Court should grant Movants leave to intervene to protect their interests in this and

12   other related litigation. The motion is timely; the proposed Business Intervenors, as owners or

13   users of land for a variety of business purposes, have regulatory and economic interests in the

14   agencies’ action that will be impaired if they cannot defend it; and the agencies, as neutral

15   regulatory bodies, cannot represent the interests of the regulated business community with the

16   same perspective and vigor. As “interven[ors] in support of defendants in the trial court,” the

17   proposed Business Intervenors “d[o] not need to establish standing.” Va. House of Delegates v.

18   Bethune-Hill, 139 S. Ct. 1945, 1950–51 (2019). But their interest in this suit is strong and direct.

19   The Business Intervenors believe that their experience operating under the CWA and various

20   regulatory regimes implementing it, and their close involvement in every stage of recent

21   rulemaking and litigation, will be helpful to the Court in resolving this case. The motion to

22   intervene accordingly should be granted.

23                                      STATEMENT OF FACTS

24          The 2015 Rule purported to “clarify” the definition of WOTUS within the meaning of the

25   CWA. 80 Fed. Reg. at 37,055. Because the agencies’ regulatory jurisdiction extends to “waters

26   of the United States” and no more, the definition of WOTUS establishes the scope of the

      PROPOSED BUSINESS INTERVENORS’                                    Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                              2025 First Avenue
                                                      5                                        Suite 1100
      DEFENDANTS                                                               Seattle, Washington 98121
      2:20-CV-00950-JCC                                             T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 7 of 14




 1   agencies’ regulatory jurisdiction under the CWA. The sweeping reach of the 2015 Rule stood to

 2   significantly impair business operations; thus, many of the proposed Business Intervenors (along

 3   with various coalitions of States) challenged the legality of the 2015 Rule through original suits

 4   and as intervenors in various forums.

 5          As a result of these challenges, various courts issued regional preliminary injunctions

 6   guarding against application of the 2015 Rule in more than half of the States. See Order, Am.

 7   Farm Bureau Fed’n v. EPA, No. 3:15-cv-165 (S.D. Tex. Sept. 12, 2018) (Dkt. 87); Georgia v.

 8   Pruitt, 326 F. Supp. 3d 1356, 1364-65 (S.D. Ga. 2018); North Dakota v. EPA, 127 F. Supp. 3d

 9   1047, 1060 (D.N.D. 2015). The Southern District of Texas and Southern District of Georgia both

10   ultimately held that the 2015 Rule violated the procedural requirements of the APA. Georgia v.

11   Wheeler, 418 F. Supp. 3d 1336 (S.D. Ga. 2019); Texas v. EPA, 389 F. Supp. 3d 497 (S.D. Tex.

12   2019). The Southern District of Georgia further held that the 2015 Rule is inconsistent with the

13   CWA. Georgia, 418 F. Supp. 3d at 1381-82. Both of those courts remanded the Rule to the

14   agencies in light of the ongoing administrative process to repeal and replace the 2015 Rule,

15   keeping their previously issued preliminary injunctions in place. Id.; 389 F. Supp. 3d at 506.

16          While the litigation was ongoing, the agencies proposed to repeal and replace the 2015

17   Rule in a “comprehensive, two-step process.” See 82 Fed. Reg. 34,899, 34,899 (July 27, 2017).

18   The first step of this comprehensive process would “rescind” the 2015 Rule, restoring the status

19   quo ante by regulation. Id. “In a second step,” according to the agencies, the government would

20   “conduct a substantive reevaluation of the definition of ‘waters of the United States.’” Id. During

21   the ongoing rulemaking, the 2015 Rule entered effect in the jurisdictions that did not issue

22   preliminary injunctions to guard against it, and thus American businesses were forced to operate

23   under a patchwork regulatory scheme.

24          The agencies published the final Repeal Rule in the Federal Register on October 22,

25   2019. 84 Fed. Reg. 56,626. The Repeal Rule was immediately subject to legal challenge by

26   States and environmental groups in district courts across the United States, including in an action

      PROPOSED BUSINESS INTERVENORS’                                   Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                             2025 First Avenue
                                                      6                                       Suite 1100
      DEFENDANTS                                                              Seattle, Washington 98121
      2:20-CV-00950-JCC                                            T E L 206.493.2300 F AX 206.493.2310
            Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 8 of 14




 1   before the District of South Carolina in which four of the proposed Business Intervenors

 2   intervened. Compl., SCCL v. Wheeler, No. 2:19-cv-3006 (D.S.C. Oct. 23, 2019) (Dkt. 1).4

 3           The agencies published the final 2020 Rule on April 21, 2020. Plaintiffs filed this

 4   Complaint on June 22, 2020 (Dkt. 1). To protect against the serious harms that reinstatement of

 5   the 2015 Rule would cause to their members’ livelihoods, productive use of their land, and

 6   ability to conduct business, as well as the impact that any adverse ruling would cause to the

 7   Business Intervenors’ pending WOTUS cases and ability to litigate for a lawful definition of

 8   WOTUS, the Business Intervenors filed the present motion to intervene.5

 9                                                   ARGUMENT

10           A.       Proposed Business Intervenors Are Entitled to Intervene as of Right.
11           A district court must grant leave to intervene, upon timely application, when (1) the

12   applicant claims a “significantly protectable interest relating to the property or transaction which

13   is the subject of the action,” (2) the applicant is “so situated that the disposition of the action may

14   as a practical matter impair or impede its ability to protect that interest” and (3) the applicant’s

15   interest is “inadequately represented by the parties to the action.” Sierra Club v. EPA, 995 F.2d

16   1478, 1481 (9th Cir. 1993), abrogated on other grounds by Wilderness Soc. v. Forest Serv., 630

17   F.3d 1173 (9th Cir. 2011). The Ninth Circuit follows “practical and equitable considerations and

18   construe[s] the Rule broadly in favor of proposed intervenors . . . because [a] liberal policy in

19   favor of intervention serves both efficient resolution of issues and broadened access to the

20   courts.” Wilderness Soc., 630 F.3d at 1179 (quotations omitted) (second alteration in original).

21

22
             4
               Additional challenges to the Repeal Rule include: Compl., Chesapeake Bay Found., Inc. v. Wheeler, 1:20-
23   cv-1064 (D. Md. Apr. 27, 2020) (Dkt. 1); Compl., New York v. Wheeler, No. 1:19-cv-11673 (S.D.N.Y. Dec. 20,
     2019) (Dkt. 1); Supp. Am. Compl., Washington Cattlemen’s Ass’n v. EPA, No. 2:19-cv-00569 (W.D. Wash. Dec.
24   20, 2019) (Dkt. 60); Compl., Murray v. Wheeler, No. 1:19-cv-01498 (N.D.N.Y. Dec. 4, 2019) (Dkt. 1); Compl., New
     Mexico Cattle Growers’ Ass’n v. EPA, No. 1:19-cv-988 (D.N.M. Oct. 22, 2019) (Dkt. 1); Supp. Compl., Pierce v.
25   EPA, No. 0:19-cv-2193 (D. Minn. Oct. 22, 2019) (Dkt. 12).
             5
               Four of the Business Intervenors intervened in other proceedings challenging the 2020 Rule. Supra, p. 4.
26

      PROPOSED BUSINESS INTERVENORS’                                            Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                                      2025 First Avenue
                                                             7                                         Suite 1100
      DEFENDANTS                                                                       Seattle, Washington 98121
      2:20-CV-00950-JCC                                                     T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 9 of 14




 1   The proposed Business Intervenors meet all four requirements for intervention as Defendants as

 2   of right under Rule 24(a).

 3                  1. Intervention is Timely

 4          In assessing timeliness, courts consider “(1) the stage of the proceeding at which an

 5   applicant seeks to intervene; (2) the prejudice to other parties; and (3) the reason for and length

 6   of the delay.” United States ex rel. McGough v. Covington Techs. Co., 967 F.2d 1391, 1394 (9th

 7   Cir. 1992) (quoting County of Orange v. Air California, 799 F.2d. 535, 537 (9th Cir. 1986)).

 8   Under any reasonable application of these criteria, the proposed Business Intervenors’ motion is

 9   timely. First, the litigation is “in its infancy”: EPA has not filed its answer, and no discovery or

10   dispositive motion practice has occurred. Second, intervention at this early stage would not

11   prejudice any party. Intervention will result in no delay in the pleadings or disposition of the

12   case. The proposed Business Intervenors submit a proposed Answer with this motion and will

13   file and respond to motions for summary judgment or other disposition of the case on the same

14   schedule as the agencies. Finally, there has been no improper delay. Plaintiffs’ Complaint was

15   filed on June 22, 2020. Dkt. 1. The proposed Business Intervenors file this motion less than six

16   weeks later. Under all three criteria, the Business Intervenor’s motion is timely. See, e.g.,

17   Citizens for Balanced Use v. Mont. Wilderness Ass’n, 647 F.3d 893, 897 (9th Cir. 2011) (motion

18   to intervene timely where filed “less than three months after the complaint was filed and less

19   than two weeks after the [government defendant] filed its answer to the complaint”); Sierra

20   Club, 995 F.2d at 1481 (upholding district court timeliness finding when motion to intervene

21   filed before government defendant filed its answer).
                    2. The Proposed Business Intervenors Have a Legally Protectable Interest that
22                      May be Impaired By This Litigation
23          The proposed Business Intervenors possess a sufficient, legally protectable interest in the
24   challenge to the agencies’ final actions in this case. To determine whether an intervenor demon-
25   strates a significantly protectable interest, courts consider whether “the interest is protectable
26   under some law” and “there is a relationship between the legally protected interest and the claims

      PROPOSED BUSINESS INTERVENORS’                                     Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                               2025 First Avenue
                                                       8                                        Suite 1100
      DEFENDANTS                                                                Seattle, Washington 98121
      2:20-CV-00950-JCC                                              T E L 206.493.2300 F AX 206.493.2310
           Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 10 of 14




 1   at issue.” Wilderness Soc., 630 F.3d at 1179 (quotations omitted). A movant “has a sufficient

 2   interest for intervention purposes if it will suffer a practical impairment of its interests as a result

 3   of the pending litigation.” California ex rel. Lockyer v. United States, 450 F.3d 436, 441 (9th Cir.

 4   2006). The proposed Business Intervenors have a protectable interest that may be impaired in

 5   this litigation for at least two reasons. First, the governing definition of WOTUS, the issue

 6   directly at stake in this litigation, dictates the regulatory scheme under which their members must

 7   operate. An unfavorable ruling would heighten their regulatory burdens and thrust them back

 8   into the regulatory chaos that the 2020 Rule intends to correct. Second, the outcome of litigation

 9   may adversely impact their ability to protect their members’ interests in related litigation.

10            a. The proposed Business Intervenors possess a significant, legally protected interest in

11   defending the 2020 Rule. The Ninth Circuit has recognized that parties directly regulated by the

12   CWA have a legally protected interest in suits that would “affect the[ir] use of real property.”

13   Sierra Club, 995 F.2d at 1483.6 That is the case here. The outcome of this litigation will directly

14   affect the interests of proposed Business Intervenors’ members in their property. The proposed

15   Business Intervenors and their members own and/or operate on real property and must comply

16   with the CWA’s prohibition against unauthorized “discharges” into any areas that are deemed

17   jurisdictional. The CWA subjects them to criminal penalties and civil suits for failure to comply.

18   If, as Plaintiffs request, this Court reinstates a broaden version of the 2015 Rule, the Business

19   Intervenors’ members will be subjected to heightened regulatory burdens. Each would be

20   required to comply with a broader definition of WOTUS and the CWA’s prohibition against

21

22
              6
23              Many courts have agreed, holding that regulated parties have a sufficient interest to intervene where the
     disposition of the lawsuit would impose costs on and interfere with their business activities. See, e.g., Nat’l Parks
24   Conservation Ass’n v. EPA, 759 F.3d 969, 976 (8th Cir. 2014); WildEarth Guardians v. U.S. Forest Serv., 573 F.3d
     992, 995–96 (10th Cir. 2009); Sierra Club v. Glickman, 82 F.3d 106, 109 (5th Cir. 1996) (per curiam); see also 7 C.
25   Wright, A. Miller & M. Kane, Federal Practice & Procedure § 1908.1 (3d ed. 2020) (“in cases challenging various
     statutory schemes” as “improperly interpreted and applied, the courts have recognized that the interests of those who
     are governed by those schemes are sufficient to support intervention”).
26

      PROPOSED BUSINESS INTERVENORS’                                               Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                                        2025 First Avenue
                                                              9                                          Suite 1100
      DEFENDANTS                                                                         Seattle, Washington 98121
      2:20-CV-00950-JCC                                                       T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 11 of 14




 1   unauthorized “discharges,” and lose the ability to rely on the WTS exclusion. Further, depending

 2   on the outcome of the litigation, many members may be required to obtain costly permits.

 3          Additionally, a holding in Plaintiffs’ favor would also deprive regulated parties, including

 4   the proposed Business Intervenors’ members, of much needed clarity and predictability. Since

 5   promulgation of the legally-suspect 2015 Rule, regulated parties have been subjected to a flip-

 6   flopping and patchwork regulatory scheme. See supra, pp. 3-4. The 2020 Rule is the long-

 7   awaited conclusion of the agencies’ efforts to “establish categorical bright lines that provide

 8   clarity and predictability for regulators and the regulated community” (85 Fed. Reg. at 22,325),

 9   as well as resolve the legal deficiencies of the 2015 Rule (id. at 22,272). A declaration that the

10   2020 Rule, the 2019 Rule, or both, are unlawful would deprive the proposed Business

11   Intervenors of those intended benefits and instead thrust the regulatory scheme back into the

12   chaos that has prevailed since the promulgation of the illegal 2015 Rule.

13          b. The outcome of this lawsuit may also impede proposed Business Intervenors’

14   significant interests in parallel litigation in which they participate to defend the 2020 and Repeal

15   Rules, challenge the 2015 Rule, and defend the WTS exclusion. See supra, pp. 3-4. A final

16   judgment here will bear directly on the issues involved in that litigation. The scope of any final

17   judgment in this Court may further complicate the regulatory landscape in ways relevant to the

18   relief being considered in Repeal Rule suits. The outcome here could also conflict with decisions

19   in other challenges to the 2020 Rule in district courts in Colorado and South Carolina, in which

20   the Business Intervenors have intervened. And any restoration of the 2015 Rule would also affect

21   the Business Intervenors’ suits involving that Rule in courts around the country, which either

22   remain open or may need to be revived under Federal Rule of Civil Procedure 60(b). Intervention

23   is warranted where a case would have an impact on parallel litigation to which intervenors are a

24   party. See, e.g., Feller v. Brock, 802 F.2d 722, 730 (4th Cir. 1986) (“an interest in preventing

25   conflicting orders may be sufficient for intervention as of right”); see also Chiles v. Thornburgh,

26   865 F.2d 1197, 1214 (11th Cir. 1989) (“the potential stare decisis effect” of a decision in one

      PROPOSED BUSINESS INTERVENORS’                                    Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                              2025 First Avenue
                                                      10                                       Suite 1100
      DEFENDANTS                                                               Seattle, Washington 98121
      2:20-CV-00950-JCC                                             T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 12 of 14




 1   case on another “may supply that practical disadvantage which warrants intervention as of

 2   right”); Oneida Indian Nation of Wis. v. New York, 732 F.2d 261, 265-66 (2d Cir. 1984)

 3   (“[T]here is a significant likelihood that the ultimate resolution of this litigation will lead to . . .

 4   conclusions of law on issues of first impression, or mixed findings of fact and law, . . . which

 5   would control any subsequent lawsuit by the intervenors”).
                   3. The Agency Defendants Do Not Adequately Represent the Business
 6                     Intervenors’ Interests
 7           The proposed Business Intervenors cannot rely on the agencies to represent their
 8   interests. A proposed intervenor’s burden of showing inadequate representation is “minimal: it is
 9   sufficient to show that representation may be inadequate.” Forest Conservation Council v. U.S.
10   Forest Serv., 66 F.3d 1489, 1498-99 (9th Cir. 1995), abrogated on other grounds by Wilderness
11   Soc., 630 F.3d 1173 (quoting Trbovich v. United Mine Workers of Am., 404 U.S. 528, 538 n.10
12   (1972)). To determine adequacy of representation, courts consider “whether the interest of a
13   present party is such that it will undoubtedly make all the intervenor’s arguments; whether the
14   present party is capable and willing to make such arguments; and whether the intervenor would
15   offer any necessary elements to the proceedings that other parties would neglect.” Id.
16           Although courts apply a presumption of adequacy when a proposed intervenor shares the
17   same ultimate objective as an existing party, the parties here possess “distinctly different”
18   interests. Lockyer, 450 F.3d at 444. Certainly, the agencies’ interests in the management of
19   natural and economic resources is not the same as the proposed Business Intervenors’ interests in
20   using, harvesting, or extracting those resources. The interest of private business is just one
21   among many varied and often competing constituencies represented by the agencies, which bear
22   statutory obligations on behalf of the “general public.” Forest Conservation Council, 66 F.3d at
23   1499 (internal quotations omitted). That is enough to satisfy the proposed Business Intervenors’
24   obligation to demonstrate inadequate representation. Courts in the Ninth Circuit have routinely
25   recognized that a governmental regulator with a primary interest in the management of a
26   resource has interests different from those of a regulated entity. See, e.g., Sierra Club v.

      PROPOSED BUSINESS INTERVENORS’                                        Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                                 2025 First Avenue
                                                         11                                       Suite 1100
      DEFENDANTS                                                                  Seattle, Washington 98121
      2:20-CV-00950-JCC                                                T E L 206.493.2300 F AX 206.493.2310
          Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 13 of 14




 1   McLerran, 2012 WL 12846108, at *2 (W.D. Wash. 2012) ( “the County’s interest as a

 2   governmental entity may cause it to take positions inconsistent with those of a purely private

 3   entity”).

 4           In addition, as this Court previously found, “Proposed Intervenors could be adverse to the

 5   Agencies in future litigation over the 2015 Rule, which could lead to divergent strategies or

 6   interests in this proceeding.” Puget Soundkeeper Alliance v. Pruitt, 2018 WL 3569862, at *2. A

 7   change in Administration could undermine the agencies’ resolve to defend the 2020 Rule—

 8   exactly what happened in litigation regarding the 2015 Rule before district courts in Georgia and

 9   Texas. In both cases, the agencies ultimately took no position regarding the merits of the 2015

10   Rule because of ongoing rule-making, such that only intervenor-environmental parties briefed

11   those issues on summary judgment. See Texas v. EPA, No. 3:15-cv-162 (S.D. Tex. Nov. 8, 2018)

12   (Dkt. 170); Georgia v. Wheeler, No. 2:15-cv-0079 (S.D. Ga. Oct. 10, 2018) (Dkt. 215). The

13   Business Intervenors also believe that their experience in the prior litigation and rulemaking, and

14   their different outlook from the agencies as regulated parties, will assist the Court.
             B.      Alternatively, the Proposed Business Intervenors Should Be Allowed to
15                   Intervene Permissively.
16           Rule 24(b) provides that a court may allow a party to intervene if it “has a claim or
17   defense that shares with the main action a common question of law or fact” and intervention will
18   not cause undue delay or prejudice. Fed. R. Civ. P. 24(b). “The standard for permissive
19   intervention is a low one.” McLerran, 2012 WL 12846108, at *1. It cannot be disputed that the
20   defenses the proposed Business Intervenors seek to bring will involve common questions of law
21   and fact regarding the agencies’ obligations under the CWA and the APA. Permitting the
22   Business Intervenors to intervene would also allow them to vindicate their substantial interests
23   and, given their prompt action, would neither delay this case nor prejudice any of the parties.
24                                            CONCLUSION
25           For the foregoing reasons, the proposed Business Intervenors respectfully request that the

26   Court grant the motion to intervene.

      PROPOSED BUSINESS INTERVENORS’                                   Tupper Mack Wel l s P LLC
      MOT. TO INTERVENE AS                                                             2025 First Avenue
                                                      12                                      Suite 1100
      DEFENDANTS                                                              Seattle, Washington 98121
      2:20-CV-00950-JCC                                            T E L 206.493.2300 F AX 206.493.2310
       Case 2:20-cv-00950-JCC Document 8 Filed 07/31/20 Page 14 of 14




 1       Dated this 31st day of July, 2020.

 2                                      TUPPER MACK WELLS PLLC
 3
                                        /s/ James A. Tupper, Jr.
 4                                      James A. Tupper, Jr., WSBA No. 16873
                                        2025 First Avenue, Suite 1100
 5                                      Seattle, WA 98121
                                        (206) 493-2300
 6                                      tupper@tmw-law.com
 7                                      /s/ Lynne M. Cohee
                                        Lynne M. Cohee, WSBA No. 18496
 8                                      2025 First Avenue, Suite 1100
                                        Seattle, WA 98121
 9                                      (206) 493-2300
                                        cohee@tmw-law.com
10
11                                      MAYER BROWN LLP
12                                      Timothy S. Bishop*
                                        Colleen M. Campbell*
13                                      1999 K Street NW
                                        Washington, DC 20006
14                                      (202) 263-3000
                                        tbishop@mayerbrown.com
15                                      ccampbell@mayerbrown.com
16                                      Brett E. Legner*
                                        71 S. Wacker Drive
17                                      Chicago, IL 60606
                                        Telephone: (312) 701 7829
18                                      Facsimile: (312) 706 8607
                                        blegner@mayerbrown.com
19
                                        Attorneys for Proposed Intervenors-
20                                      Defendants
                                        *Pro hac vice motions pending
21

22

23

24

25

26

     PROPOSED BUSINESS INTERVENORS’                              Tupper Mack Wel l s P LLC
     MOT. TO INTERVENE AS                                                        2025 First Avenue
                                                                                        Suite 1100
     DEFENDANTS                                                         Seattle, Washington 98121
     2:20-CV-00950-JCC                                       T E L 206.493.2300 F AX 206.493.2310
